Citation Nr: 9931918	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-17 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease for purposes of accrued benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and veteran's brother
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1943 to November 
1945.  The record indicates that the veteran was a prisoner 
of war of the German Government for approximately eight 
weeks.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the RO 
which denied, in part, service connection for the cause of 
the veteran's death and service connection for ischemic heart 
disease for accrued purposes.  A personal hearing by way of 
video conference was conducted by the undersigned member of 
the Board in January 1999.  


REMAND

By letter dated December 21, 1998, the RO notified the 
appellant that her appeal was being returned to the Board for 
appellate review.  The RO also informed the appellant that 
she could submit additional evidence directly to the Board, 
and referred her to 38 C.F.R. § 20.1304 for the requirements 
should she choose to submit additional evidence.  On February 
1, 1999, additional evidence was received from the 
appellant's representative that included pertinent medical 
records which were not previously considered by the RO.  

VA regulations provide that an appellant will be granted a 
period of 90 days (following the mailing of notice to her/him 
that an appeal has been certified to the Board for appellate 
review and that the appellate record has been transferred to 
the Board), or until the date the appellate decision is 
promulgated by the Board, whichever comes first, during which 
the claimant may submit additional evidence.  38 C.F.R. § 
20.1304 (1999).  Significantly, any such pertinent evidence 
submitted:  

..., must be referred to the agency of 
original jurisdiction for review and 
preparation of a Supplemental Statement 
of the Case unless this procedural right 
is waived by the appellant or 
representative or unless the Board 
determines that the benefit, or benefits, 
to which the evidence relates may be 
allowed on appeal without such referral.  
Such waiver must be in writing or, if a 
hearing
on appeal is conducted, formally entered 
on the record orally at the time of the 
hearing.  

38 C.F.R. § 20.1304(c) (1999)  

The Board has carefully reviewed the evidence and procedural 
history of the case, and finds that the appellant has not 
waived her right to have the case referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case.  

When, during the course of review the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  

Although further delay is regrettable, the Board finds that, 
to ensure full compliance with due process requirements, the 
case must be REMANDED to the RO for the following 
development:  

The RO should again review the 
appellant's claim, including all evidence 
received since the case was certified to 
the Board.  If the benefits sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


